ORDER
PER CURIAM.
Fletcher Pryor (“Defendant”) appeals from the judgment upon his conviction of first-degree child molestation, Section 566.067, RSMo Cum. Supp. 2006, first-degree statutory sodomy, Section 566.062, and attempted first-degree statutory sodomy, Section 566.062. Defendant contends the trial court: (1) erred in precluding him from questioning Elizabeth Stonefield, an employee of the Children’s Division, as to the victim’s responses to Detective Mathias Backer’s questions asking whether Defendant had touched her, shown her pictures, or committed other sexual acts against her; and (2) abused its discretion in denying Defendant’s request for a mistrial.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).